ORDER
PER CURIAM.
The trial court entered judgment finding husband, Eh R. Palo, in contempt for his failure to comply with the decree of dissolution of his marriage to wife, Debora L. Palo. Wife appeals from that part of the judgment denying her request for attorney’s fees.
We have reviewed the record on appeal as to the court’s denial of attorney’s fees. No error of law appears. An opinion on that issue would have no precedential value. That part of the judgment denying wife attorney’s fees is affirmed pursuant to Rule 84.16(b).